Title: To Thomas Jefferson from John Page, 3 November 1804
From: Page, John
To: Jefferson, Thomas


               
                  
                     Sir,
                  
                  Richmond November 3d. 1804.
               
               In compliance with the advice of council contained in the inclosed extract from their journals I have to recommend mr. Samuel Brooks to the attention and remuneration of the Federal Government, for his meritorious services rendered to the United States, by his labourious and hazardous enterprize in detecting and bringing to conviction Thomas Logwood, actually and successfully, to an alarming extent, engaged in counterfeiting and circulating the Bank notes of the United States, as also their Eagles, and the double Guineas of France; and for his circumstantial information, by which not only more than twenty thousand Dollars of the said Counterfieted Notes and a number of the said Eagles and double guineas were taken from Logwood, but the names of his accomplices and places of residence of several of those most dangerously active amongst them have been correctly ascertained, by means of which, til within a few days, hopes had been entertained of apprehending their Engraver, and his most useful and active accomplices in the state of North Carolina. How these hopes were frustrated the letter from Mr. Moore a copy of which is herein also inclosed will discover.
               I am Sir with high respect and Esteem your obedt. Servant
               
                  
                     John Page
                  

               
            